Title: To George Washington from Major General Artemas Ward, 17 May 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 17 May 1776

I have the pleasure to inform your Excellency that the Armed Schooner Franklin, Captain Mugford this day took and bro’t into this Harbour a large Ship from Cork, Several other armed Schooners were in company. A Bill of Lading I have inclosed, by which you will see that she is a very valuable Prize; she carried four three pounders, and is about three hundred tons burthen. She came out the fourth of April with nine Sail of transports under convoy of a Frigate; I cannot learn any important intelligence by her; the Master says there are but about one

hundred Soldiers on board these transports, and that they are laden with provisions and warlike stores for the Kings troops. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

